SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 333-145831 SURFACE COATINGS, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8611799 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2007 Industrial Blvd., Suite B, Rockwall, Texas 75087 (Address of principal executive offices) (972) 722-7351 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act:NONE Securities registered pursuant to Section 12(g) of the Act:Common Stock Indicate by a check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act.Yes []No [X] Indicate by a check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act.Yes []No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (s229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes [ X ]No []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer [] Accelerated Filer[] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes []No [ X ]. As of February 24, 2011, there were 5,429,000 shares of Common Stock of the issuer outstanding. PART I FORWARD-LOOKING STATEMENTS This annual report on Form 10-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, which we refer to in this annual report as the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, which we refer to in this annual report as the Exchange Act. Forward-looking statements are not statements of historical fact but rather reflect our current expectations, estimates and predictions about future results and events. These statements may use words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “predict,” “project” and similar expressions as they relate to us or our management. When we make forward-looking statements, we are basing them on our management’s beliefs and assumptions, using information currently available to us. These forward-looking statements are subject to risks, uncertainties and assumptions, including but not limited to, risks, uncertainties and assumptions discussed in this annual report. Factors that can cause or contribute to these differences include those described under the headings “Risk Factors” and “Management Discussion and Analysis and Plan of Operation.” If one or more of these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results may vary materially from what we projected. Any forward-looking statement you read in this annual report reflects our current views with respect to future events and is subject to these and other risks, uncertainties and assumptions relating to our operations, results of operations, growth strategy and liquidity. All subsequent written and oral forward-looking statements attributable to us or individuals acting on our behalf are expressly qualified in their entirety by this paragraph. You should specifically consider the factors identified in this annual report which would cause actual results to differ before making an investment decision. We are under no duty to update any of the forward-looking statements after the date of this annual report or to conform these statements to actual results. ITEM 1.DESCRIPTION OF BUSINESS Surface Armor, LLC was formed in 2005 and our stated goal is to serve the ever-expanding market of protecting expensive finishes and all types of surfaces from damage during manufacturing processes, shipping, handling and installation.In February 2007 Surface Coatings, Inc. was created with the express purpose to acquire Surface Armor, LLC.The shareholders are the same as Surface Armor, LLC and therefore there was no cash consideration in the transaction.Consequently the Surface Armor, LLC operations became Surface Coatings, Inc. The company offers the most progressive and complete solutions to our customer’s temporary surface protection needs.Our business model is set-up to serve The Americas from our facility in Rockwall, Texas where we inventory and convert all our materials and products.Our warehouse is climate controlled ensuring consistent quality in the Texas heat in the summer and the freeze/thaw weather pattern in the winter. We inventory a wide assortment of self-adhering, bulk films and convert them into rolls at customer-specified widths, lengths, and quantities. We specialize in providing custom products, in reasonable quantities, at standard prices, and at off-the-shelf turnaround times.This model has enabled us to gain traction in the market place while we grow our business.Providing the converted product is just one part of our product offering – the other, service.We have a customer focused, server-based relationship model that assists our customers in finding solutions to their surfacing needs as well as any out-of-the-ordinary problems. As is the case in many industries, efficiency is critical, and the construction business is no different.Contractors are under increasing pressure to complete projects and therefore are more aware of damage done to already completed work.Our products are solutions to real needs that companies experience every day. With respect to our competitive position in the industry, it is our belief that the surface protection industry is served by at least 30 foreign and domestic manufacturers of films and tapes, the world-wide markets for coatings based on annual sales of paint, coatings, adhesives, sealants and related products is approximately $75 billion. Of this amount, the US Market accounts for approximately $30 billion. These sales represent manufacturers and distributors. We distribute the product and as such serve the small manufacturer and contractor. Our competitive position in the industry is defined by our ability to deliver timely and of a high quality coupled with price competitiveness. To that end, fiscal year 2010 sales were impacted by the national recession but were still ahead of 2009 by 44% and 2009 sales were 2% ahead of those of fiscal year 2008. Consequently, we believe our business model affirms our competitive position in the industry relative to the customers we are targeting. Historically, customers primarily purchased from local distributors. With the broad reach of the internet, low order quantity customers, that don’t require direct assistance from a local distributor, prospect the web for an effective product at a reasonable price. Once a film/tape has been approved for use in production, customers are slow to change to another product as the cost of evaluating a new product can exceed the potential savings to be gained by changing. Because we do not have field sales people knocking on high-volume prospects’ doors, we don’t really compete on a head to head basis. Our competitive position is based on servicing the customer needs: · Low order minimum quantity · Fast turnaround · High quality 2 Due to our growth we have not experienced any significant seasonality.There is some seasonality in the construction market (February and November) but the manufacturing market is more consistent.As we grow we continue to market to both industries thereby decreasing the impact of seasonality. The company currently serves a customer base of 1,052 accounts, yielding an average gross margin per sale of 39.5% and we do not have any contracts or arrangements of consequence with any customer or supplier. Our customers are primarily small manufacturers and contractors which order by phone for direct shipment to the location they need the product. In our market research, we have learned that many customers utilize our web site to determine our product offerings and pricing and then pick up the phone and order the product. Consequently, the web site allows us to not be confined to any geographic market area and through nationwide shipping and delivery companies we are able to service customers from coast to coast. Business Strategy Objective: Our objective is to become a leading distributor of temporary surface protection tapes.We plan to achieve this objective by continuing to implement our business strategy, which includes the primary elements we discuss below. Marketing and Sales: Our marketing efforts target manufacturers and processors of metals, plastics and glass.We generate a significant amount of our revenues through web based advertising. We continue to supplement search engine advertising with traditional advertising and marketing channels to accelerate sales growth. Customers: We rely heavily on repeat customers. Our management is responsible for developing and maintaining successful long-term relationships with key customers.We are not dependent on any one customer. Rather, we have built up a customer base which we market to and have developed into steady repeat customers. Government Regulation: At the present time there are no federal government regulations are in effect that would impact our business operations. Our Qualifications: Our qualifications are our reputation and experience in the surface protection industry. Industry and Competitors An industry founder, competitor and primary manufacturer of surface protection products is 3M Corporation, a NYSE publicly traded company.3M products are sold through numerous distribution channels, including directly to users and through numerous wholesalers, retailers, jobbers, distributors and dealers in a wide variety of trades in many countries around the world. Management believes the confidence of wholesalers, retailers, jobbers, distributors and dealers in 3M and its products — a confidence developed through long association with skilled marketing and sales representatives — has contributed significantly to 3M’s position in the marketplace and to its growth. 3M has 169 sales offices worldwide, with 10 in the United States and 159 internationally. 3M is not a supplier to the Company. Our primary raw materials are adhesive-backed films and kraft-paper cores. Our primary supplier of films is Main Tape out of Cranbury, NJ (80%). Our primary supplier of cores is T and S Products out of Dallas, Texas (100%). Both materials are readily available. We are significantly dependent upon Main Tape as a supplier due to the performance characteristics of the proprietary adhesives. We do have backup suppliers, specifically Surface Guard in Illinois, with reasonably comparable products, however, to convert our customer base over to a new supplier’s products would be a high effort undertaking. Management has identified and believes that the surface protection industry is served by at least 30 foreign and domestic manufacturers of films and tapes. Historically, customers primarily purchased from local distributors. With the broad reach of the internet, low order quantity customers, that don’t require direct assistance from a local distributor, prospect the web for an effective product at a reasonable price. Once a film/tape has been approved for use in production, customers are slow to change to another product as the cost of evaluating a new product can exceed the potential savings to be gained by changing. Prospects find us on the web and our method of competition is: · Provide price quotes within the hour (industry average is 24-72 hours) · Ship samples within 24 hours (industry average is 7-14 days) · Ship orders within 48 hours (industry response ranges from several days to three weeks) · Few competitors are able to respond as rapidly as we are, giving us a competitive edge Future products and services: At the present time, we do not have plans to develop or market additional products or services. 3 Sources and Availability of Raw Material: Our primary raw materials are adhesive-backed films and kraft-paper cores. Our primary supplier of films is Main Tape out of Cranbury, NJ (90%). Our primary supplier of cores is T and S Products out of Dallas, Texas (100%). Both materials are readily available. We are significantly dependent upon Main Tape as a supplier due to the performance characteristics of the proprietary adhesives. We do have backup suppliers, Specifically Surface Guard in Illinois, with reasonably comparable products, however, to convert our customer base over to a new supplier’s products would be a high effort undertaking. Dependence on One or a Few Major Customers: We are not dependent on any one or a few major customers. Costs and Effects of Compliance with Environmental Laws: We are not aware of nor do we anticipate any environmental laws with which we will have to comply. Number of Employees: We have four employees, the President, two fulltime production people and one sales/admin person. The duties of the President, who spends 100% of his time on the company, are to solicit business by implementing the marketing initiatives and developing customers as well as business strategy.The day to day duties are performed by the President and his staff. Operations and Technology: We are not subject to a dependence on technology. Research and Development: The Company does not have any products in development that will require the use of a material amount of the assets of the company.Since inception, the company has spent zero ($0) on company-sponsored research and development.As we are a distributor and converter of surface protection tapes, we do not anticipate spending any funds on research and development in the future. ITEM 2.DESCRIPTION OF PROPERTY Our corporate facilities are in a 7,500 s.f. facility of which 6,750 s.f. is production/warehouse space. We are currently running one shift and utilizing about 60% of the non-office space. Adding a second and/or third shift will increase capacity significantly when market demands require additional capacity. Our new facility dramatically improves our operating efficiency and growth potential. The facility has truck height as well as ground height loading docks, ample amounts of 3 phase electrical power that enables more sophisticated production equipment, and climate control for raw materials, including paperboard cores and cartons, all within one building. In November of 2009 we signed a 5 year lease with an option to extend the lease by an additional 5 years ITEM3.LEGAL PROCEEDINGS As of December 31, 2010, the Company is not involved in any legal proceedings. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Company held its annual meeting on December 22, 2009 and elected Richard Pietrykowski as the sole director of the Company. 4 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDERS MATTERS The common stock is currently quoted over the counter bulletin board (ITC BB) under the symbol SCTZ.OB. At December 31, 2010, we had approximately 62 record holders of our common stock.This number excludes any estimate by us of the number ofbeneficial ownersofsharesheld instreetname,the accuracyofwhichcannotbe guaranteed. Dividends We have not paid cash dividends on any class of commonequity since formation and we do not anticipate paying any dividends on our outstanding common stock in the foreseeable future. Warrants The Company has no warrants outstanding. ITEM 6.SELECTED FINANCIAL DATA Not applicable for smaller reporting companies. ITEM 7.MANAGEMENT DISCUSSIONS AND ANALYSIS OR PLAN OF OPERATION SUMMARY OF 2010 2010 was a successful year for the Company as we saw revenue increase 44% ($267,000) versus 2009 after a marginal increase in 2009 versus 2008 of 2% ($10,000).The increase was driven by both new customer sales ($150,000) and organic growth ($117,000).A change in marketing strategy during the fiscal second quarter to industrial purchasing websites is credited with driving new customer growth.Our existing customers saw the manufacturing industry bounce back from the recessionary economy and began placing larger and more frequent orders. To gain the new customers we gave up margin, as can be seen in our gross profit discussion, but has provided us with a solid sales base for 2011. RESULTS FOR THE FISCAL YEAR ENDING DECEMBER 31 2010 REVENUE.Revenue for the twelve months ended December 31, 2010 was $870,856 compared to $603,517 for the twelve months ended December 31, 2009.The increase in revenue for the twelve month period is attributed to the manufacturing industry returning and a new marketing campaign geared toward industrial web-sites.Existing customers increased 19% versus fiscal 2009 or $117,000 and new customers added $150,000 or 17% of total revenue. GROSS PROFIT.Gross profit for the twelve months ended December 31, 2010 was $343,710 compared to $307,886 for the same period in 2009.Margins deteriorated during the year from 51.0% to 39.5%.The reduction of 11.5% points is directly related to gaining large industrial accounts due to aggressive pricing; we were able to gain back part of this margin decline later in the year but not a significant amount to return the year to a profit. OPERATING EXPENSES. Total operating expenses for the twelve months ended December 31, 2010 were $356,569 compared to expenses for the period ended December 31, 2009 of $338,853.The increase is mainly attributable to increased payroll and commissions costs of $27,700 (due to increased revenue) and increased advertising expense of $5,900 (which helped drive revenue increase); these increases were partially offset by lower travel of $7,900, lower professional fees of $4,300 and lower computer expenses of $2,800; resulting in a net increase of about $18,000. NET INCOME (LOSS). Net loss for the twelve months ended December 31, 2010 was $22,071 compared to the period ended December 31, 2009 of $42,153.The increased revenue did not flow through to net income due to the increase in cost of sales as discussed above. LIQUIDITY AND CAPITAL RESOURCES. Surface Coatings filed on Form S-1, a registration statement with the U.S. Securities & Exchange Commission in order to raise funds to develop their business. The registration statement became effective in October 14, 2008, and the post-effective amendment became effective on June 29, 2009.The offering closed in 2009 and as of December 31, 2009, the Company raised $214,500 by selling 429,000 shares at $.50 per share. 5 In addition to the preceding, the Company plans for liquidity needs on a short term and long term basis as follows: Short Term Liquidity: The company relies on funding operations through operating cash flows.Net Cash from Operating Activities for the year ended December 31, 2010 was positive about $9,000, This is an improvement over the same period in 2009 of about $50,000 (2009 was negative $41,300). Long Term Liquidity: The long term liquidity needs of the Company are projected to be met primarily through the Net Cash from Operating Activities. If there is a need the Company will seek additional working capital either through private placements, public offerings and/or bank financing, or additional loans from Management if there is need for liquidity. Capital Resources In April 2008, the Company entered into a capital lease agreement that has a term of four years, ending May 2012.The general purpose of the loan agreement was to purchase a cutting machine that the company uses in daily operations.As of December 31, 2010 the Company owes $4,452. With the limited operating history of our Company and the strong growth recorded in 2008 and 2010 and the recession in 2009 we have not been able to track true seasonal trends.2010 saw strong growth in the second half of 2010 and skews seasonal analysis. We do not expect any significant change to our debt structure and do not anticipate entering into any off-balance sheet arrangements. Material Changes in Financial Condition WORKING CAPITAL: Working Capital reduced by $38,600 to $42,000 from December 31, 2009 to December 31, 2010.This decline is mainly attributable to three significant categories of decline and one category of improvement: Customer prepayments of $33,500, decreased cash of $20,500, and increased accounts payable / accrued expenses of $30,000; these were offset by an increase in accounts receivable of $49,900. STOCKHOLDER’S EQUITY: Stockholder’s Equity increased by the amount of the net loss of $22,071. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for a smaller reporting company. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements of the Company, together with the independent auditors' report thereon of The Hall Group, CPAs appear on pages F-1 through F-14 of this report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules13a-15(e) and 15d-15(e)) as of December 31, 2010.This evaluation was accomplished under the supervision and with the participation of our chief executive officer / principal executive officer, and chief financial officer / principal financial officer who concluded that our disclosure controls and procedures are not effective to ensure that all material information required to be filed in the annual report on Form 10-KSB has been made known to them. Disclosure, controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by in our reports filed under the Securities Exchange Act of 1934, as amended (the "Act") is accumulated and communicated to the issuer's management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. 6 Based upon an evaluation conducted for the period ended December 31, 2010, our Chief Executive and Chief Financial Officer as of December 31, 2010 and as of the date of this Report, has concluded that as of the end of the periods covered by this report, we have identified the following material weakness of our internal controls: · Reliance upon independent financial reporting consultants for review of critical accountingareas and disclosures and material non-standard transaction. · Lack of sufficient accounting staff which results in a lack of segregation of duties necessary for a good system of internal control. In order to remedy our existing internal control deficiencies, as our finances allow, we will hire additional accounting staff. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rules13a-15(f) and 15d-15(f) of the Exchange Act. Our internal control system was designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes, in accordance with generally accepted accounting principles in the United States of America.Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of inherent limitations, a system of internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate due to change in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management conducted an evaluation of the effectiveness of our internal control over financial reporting using the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO)in Internal Control—Integrated Framework at December 31, 2010.Based on its evaluation, our management concluded that, as of December 31, 2010, our internal control over financial reporting was not effective because of limited staff and a need for a full-time chief financial officer.A material weakness is a deficiency, or a combination of control deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to the attestation by the Company’s registered public accounting firm pursuant to rules of the SEC that permit the Company to provide only management’s report in this annual report. Changes in Internal Controls over Financial Reporting We have not yet made any changes in our internal controls over financial reporting that occurred during the period covered bythis report on Form 10-K that has materially affected, or is reasonably likely tomaterially affect, our internal control over financial reporting. 7 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF REGISTRANT Name Age Position Richard Pietrykowski
